DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Sheet Conveying Device and Image Processing Apparatus Having A Tray Resistance Member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2006/0197276) in view of Asada et al. (US Publication 2009/0243184; hereinafter Asada). 
With regards to claims 1, 10, and 13, Tanaka teaches a sheet conveying device (FIG. 2A), an image processing apparatus (FIG. 1), and the sheet conveying method, comprising: 
a tray (30, 50) configured to accommodate a stack of a plurality of sheets ([0033]; FIG. 2A); 
(including 70) configured to lift (FIG. 6A) and lower (FIG. 6C) the tray in a stacking direction of the plurality of sheets ([0058]; FIG. 6A-C); 
a conveyance roller (41) configured to convey one sheet at a time from the plurality of sheets in the conveyance direction from the upper side in the stacking direction ([0041]; FIG. 3, 6A-C).
However, Tanaka is silent regarding the sheet conveying device comprising: a resistance member in contact with a leading end of the plurality of sheets in the conveyance direction and configured to impart a sliding resistance larger than a sliding resistance of a sheet stacking surface of the tray to the leading ends of the plurality of sheets that are lifted and lowered by the elevating mechanism.
Asada teaches a sheet conveying device (abstract) comprising a resistance member (including 22, 50; [0050-0053]) in contact with a leading end of the plurality of sheets in the conveyance direction ([0003]; FIG. 5, 6A-B) and configured to impart a sliding resistance larger than a sliding resistance of a sheet stacking surface of the tray to the leading ends of the plurality of sheets ([0008-0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the stopper surface (117, FIG. 6A-C) of Tanaka to accommodate the resistance member as taught by Asada to provide separation to the sheet without damaging the sheet ([0008]; Asada).  Thus, the combination of Tanaka and Asada would teach a resistance member (including 22, 50; [0050-0053]; Asada) in contact with a leading end of the plurality of sheets in the conveyance direction ([0003]; FIG. 5, 6A-B; Asada) and configured to impart a sliding resistance larger than a sliding resistance of a sheet stacking surface of the tray to the leading ends of the plurality of sheets ([0008-0009]; Asada) that are lifted and lowered by the elevating mechanism (including 70; Tanaka).
	With regards to claims 2 and 14, Tanaka, as modified by Asada, teaches the device according to claim 1 and the method according to claim 13, respectively, wherein the resistance (including 22, 50) comprises a surface layer portion that comes into contact with the plurality of sheets and the surface layer portion is non-smooth in the stacking direction (see FIG. 6A-6B; Asada).
With regards to claims 4, 12, and 16, Tanaka, as modified by Asada, teaches the device according to claim 1, the apparatus according to claim 10, and the method according to claim 13, respectively, wherein the resistance member (including 22, 50; [0050-0053]; Asada) has a surface in contact with the plurality of sheets and the surface has a friction coefficient larger than a friction coefficient of the sheet stacking surface (as evidenced by holding the sheets during the separation process ([0008-0009]; Asada).
With regards to claim 5, Tanaka, as modified by Asada, teaches the device according to claim 1, wherein the resistance member has conductivity (including 22, 50; Asada; it is noted that the material has some degree of conductivity).
With regards to claims 6 and 17, Tanaka, as modified by Asada, teaches the device according to claim 1 and the method according to claim 13, respectively, wherein the elevating mechanism (including 70; Tanaka) lifts and lowers the tray between a first lowered position where the plurality of sheets is set and a lifted position above the first lowered position in the stacking direction and capable of abutting upper ends of the plurality of sheets against the conveyance roller (41; FIG. 6A-C; Tanaka), and the resistance member (including 22, 50; Asada) is arranged at a position contacting the leading end of the plurality of sheets in at least a part of the elevating range of the tray (FIG. 6A-C).
With regards to claim 7, Tanaka, as modified by Asada, teaches the device according to claim 6, wherein the elevating mechanism (including 70; Tanaka) configured to descend to a second lowered position (FIG. 6B) located below the first lowered position (FIG. 6C) in the stacking direction and move the tray from the second lowered position toward the lifted position (FIG. 6A-C).
With regards to claims 9 and 20, Tanaka, as modified by Asada, teaches the device according to claim 6 and the method according to claim 17, respectively, further comprising: a(n inherent) control circuit configured to control the conveyance roller (41; Tanaka) and the elevating mechanism (including 70; Tanaka), wherein the control circuit causes the elevating mechanism to lift and lower the tray at least once (one of FIG. 6B-C; Tanaka) in an elevating range in which the plurality of sheets come into contact with the resistance member (including 22, 50 of Asada) and then to move the tray to the lifted position (FIG. 6A; Tanaka), and then, drive the conveyance roller (41; Tanaka) to start the conveyance of the plurality of sheets ([0084]; Tanaka).
With regards to claim 18, Tanaka, as modified by Asada, teaches (citations to Tanaka) the method according to claim 17, further comprising: descending the elevating mechanism to a second lowered position (FIG. 6B) located below the first lowered position (FIG. 6C) in the stacking direction and moving the tray from the second lowered position toward the lifted position (FIG. 6A).

Claims 1, 8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US Patent 6,332,609) in view of Asada et al. (US Publication 2009/0243184; hereinafter Asada). 
With regards to claims 1 and 13, Arakawa teaches a sheet conveying device (FIG. 1), and the sheet conveying method, comprising: 
a tray (83) configured to accommodate a stack of a plurality of sheets (col. 7, lines 20-30; FIG. 1); 
an elevating mechanism configured to lift and lower the tray in a stacking direction of the plurality of sheets (col. 10, lines 44-58); 
a conveyance roller (62) configured to convey one sheet at a time from the plurality of sheets in the conveyance direction from the upper side in the stacking direction (col. 5, lines 58-67).

Asada teaches a sheet conveying device (abstract) comprising a resistance member (including 22, 50; [0050-0053]) in contact with a leading end of the plurality of sheets in the conveyance direction ([0003]; FIG. 5, 6A-B) and configured to impart a sliding resistance larger than a sliding resistance of a sheet stacking surface of the tray to the leading ends of the plurality of sheets ([0008-0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the front edge surface of the tray (closest to the conveyance path) of Arakawa to accommodate the resistance member as taught by Asada to provide separation to the sheet without damaging the sheet ([0008]; Asada).  Thus, the combination of Arakawa and Asada would teach a resistance member (including 22, 50; [0050-0053]; Asada) in contact with a leading end of the plurality of sheets in the conveyance direction ([0003]; FIG. 5, 6A-B; Asada) and configured to impart a sliding resistance larger than a sliding resistance of a sheet stacking surface of the tray to the leading ends of the plurality of sheets ([0008-0009]; Asada) that are lifted and lowered by the elevating mechanism (col. 10, lines 44-58; Arakawa).
With regards to claims 8 and 19, Arakawa, as modified by Asada, teaches the device according to claim 1 and the method according to claim 13, respectively, wherein 
the tray (83; Arakawa) stacks a first sheet bundle comprising a plurality of sheets so that the leading end of the first sheet bundle abuts the resistance member (including 22, 50; Asada) and the first sheet bundle can be lifted and lowered, and 
the device further comprises 
(81; Arakawa) configured to be movable between a first position in the direction opposite to the conveyance direction with respect to the tray and a second position on the upper side of the tray to place a second sheet bundle formed of a plurality of sheets (col. 7, lines 11-19; Arakawa), and 
a moving mechanism configured to move the moving tray from the first position to the second position and place the second sheet bundle on the tray when the tray is descending by the elevating mechanism (col. 7, lines 11-30; Arakawa).

Allowable Subject Matter
Claims 3, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or anticipate the limitations of claims 3, 11, and 15.  Specifically, Asada teaches the resistance member being made from an elastic member.  However, it is not obvious to one of ordinary skill in the art to modify the resistance member such that the resistance member “has a napped material comprising a plurality of fibers” as required by the mentioned claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853